Fourth Court of Appeals
                                San Antonio, Texas
                                       April 16, 2014

                                    No. 04-14-00159-CR

                                   David Darrell KING,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 437th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013CR2865
                       Honorable Lori I. Valenzuela, Judge Presiding

                                          ORDER

      In accordance with the court’s opinion of this date, the appeal is DISMISSED FOR LACK
OF JURISDICTION.

      It is so ORDERED on April 16, 2014.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of April, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk